Title: To Thomas Jefferson from William Foushee, 13 September 1801
From: Foushee, William
To: Jefferson, Thomas


Dear Sir
Richmond Sept. 13th. 1801
Judge Stewart politely handed me your obliging favor of the 30. ulto. with a vial containing recent matter of the Kine-Pox & for which attention I beg leave to make my acknowledgments—I hope with you, for the general benefit of mankind, this discovery may answer the description given of it & that we may not be disappointed in our expectations therein; or of the genuiness of the infection; for I am extremely unwilling, however greatly we have hitherto been foiled here, to believe that, Practioners of Reputation who have spoken so positively respecting this Discovery, can have been mistaken; but that some accidental casualty must have produced in this quarter of the Globe a delay in extending security from one of the most violent Pests the human system can undergo.—The present being the most dangerous Season for attacks of the Fall Complaints, I have thought proper not to commence immediately any experiments, being unwilling to excite fever just now; but as soon as the period for the usual Autumnal diseases is past, I shall proceed with this matter & afterwards with the Variolus, in such Patients as can be prevailed on to submit to it—: & will beg permission to trouble you with some account of the result—.
with great esteem & respect am Dr. Sir Yours.
W: Foushee
Dr. Currie has received his Packet also.
